UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 3, 2014 PERNIX THERAPEUTICS HOLDINGS, INC. (Exact name of registrant as specified in its charter) Maryland 001-14494 33-0724736 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 10 North Park Place, Suite 201 Morristown, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (800) 793-2145 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective as of October 3, 2014, Brian D. Dorsey, Senior Vice President Research & Development and a named executive officer of Pernix Therapeutics Holdings, Inc. (the “Company”) resigned his employment with the Company. In connection with such resignation, the Company and Mr. Dorsey entered into an agreement pursuant to which, among other things, Mr. Dorsey agreed to provide certaintransition services to theCompany andthe Company agreed to issue to Mr. Dorsey 50,000 shares of Common Stock of the Company that were previously issuable subject to satisfaction of certain conditions and the Companyreleased restrictions on an additional 33,333 shares of Common Stock of the Company that had previously been issued to Mr. Dorsey. The Company will satisfy its withholding tax obligations with respect to such stock issuances by retaining 41,667 shares of Common Stock and will issue to Mr. Dorsey the remaining 41,666 shares of Common Stock. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PERNIX THERAPEUTICS HOLDINGS, INC. Dated:October 9, 2014 By: /s/ Sanjay Patel Sanjay Patel Chief Financial Officer 3
